Order unanimously affirmed without costs.
*958Memorandum: In May 1993 an order was entered suspending judgment terminating the parental rights of respondent with respect to her three children on the ground of permanent neglect. The finding of permanent neglect was based upon her admission that she had failed to make progress in parenting skills despite the services provided by petitioner. Family Court properly revoked the order suspending judgment in September 1994 based upon respondent’s failure to comply with the conditions of the order suspending judgment in September 1994 based upon respondent’s failure to comply with the conditions of the order suspending judgment. Petitioner proved that respondent failed to complete a sexual abuse counseling program and that she had not made any significant progress toward being able properly to protect the children. (Appeal from Order of Onondaga County Family Court, Paris, J.—Terminate Parental Rights.) Present—Denman, P. J., Pine, Callahan, Do-err and Balio, JJ.